Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered. 

Response to Amendment
Applicant has filed an amendment on 3/10/2021 amending claims 14, 18 and 24, no new cancellation or adding to the claim was introduced. 
In virtue of this communication, claims 14-20 and 24-26 are currently pending in the instant application. 

Response to Remarks
Applicant has filed an amendment on 3/10/2021 and traverses the 35 U.S.C. §102 rejection based on prior art Algreatly (US 20150042640 A1). The amendment and remarks have been fully considered but found to be non-persuasive for the reasons below. . 
The amended claim 1 language, in part, “without adjusting a display mode of the first display”, is different from ““without adjusting a display mode of the first display ever”. In line with Application Specification, the claim language teaches “without re-adjusting a display mode of the first display” instead.
afterwards. 
Applicant argues on pages 5-6 of Remarks how the process illustrated in Figs. 1-3 of Algreatly being overcome by the amended claim language. However, one of ordinary skilled in the art would agree an initialization and calibration process would be needed for a new display system, or after modifications, as disclosed in Algreatly Fig. 3, but adjustment would not be necessary if there is no modification, disclosed in Algreatly Fig. 1. 
The Office maintains prior art Algreatly continues to render the amended claims obvious. 

Claim Objections
Claims 14-20 and 24-26 are objected to as each of amended claims 14 and 24 language recites, in part, “ without adjusting a display mode of the first display” contains a negative limitation. However, Examiner is unable to locate any positive citation from Application Specification to provide a reason why it is necessary, or the advantage of,  “without adjusting a display mode of the first display”. Applicant has mentioned in page 5 of Remarks the support of the amendment may be found in paragraph [0089], but Examiner notices the paragraph appears to be unrelated to the limitation, and presumes there is insufficient basis for the negative limitation. Applicant can consider showing the paragraph in Application Specification where this negative limitation being supported by positive citations to overcome this objection. Please see MPEP 2173.05(i) Negative Limitations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-20 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Algreatly; Cherif Atia (US 20150042640 A1)
As to claim 14, Algreatly discloses a control device ([0027] FIG. 24 illustrates a device comprised of a 3D scanner, projector, CPU, and memory unit) for controlling a detection unit configured to detect an operation performed by a user to a first display that is displayed in midair ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view. 
As for explanation purpose, the first part 180 is presented as the claimed first display), the control device comprising: an acquisition unit configured to ascertain a positional relationship between a position of a detection reference used to detect the operation and a position at which the operation is detected ([0054] ... The determination of the location of the certain actual objects relative to the projection source is achieved by using a depth sensing camera or a 3D laser scanner. See also [0057]), wherein the control device is configured to adjust, without adjusting a display mode of the first display, the position of the detection reference based upon the positional relationship ascertained by the acquisition unit and a display mode of a second display that is displayed at a different position from where the first display is displayed  ([0006] ... A CPU receives the data of the 3D scanner and changes the parameters of the image to be projected. The change of the image parameters makes the projected image appears as if it is floating in mid-air. 
[0035] FIG. 1 illustrates the point of view 110 of a user looking at a virtual screen 120 projected from a head mounted projector utilized by the user. ... As shown in the figure, the rays that connect the point of view and the corners of the virtual screen to the three surfaces divide the virtual screen into a first part 180, a second part 190, and a third part 200. The three parts of the virtual screen form one rectangular virtual screen relative to the point of view as illustrated in FIG. 1.
The first part 180, second part 190 and third part 200 are presented as the claimed first, second and third display, respectively. 
[0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view. 
Algreatly [0037]  teaches adjustments take place when the relative positions of the surfaces or point of view have changed. However, when there is no change, Fig. 1 instead of Fig. 3 will be applied. In Fig. 3, if the second parts has changed but not the first part, adjustment to the second part 190 will take place, but not the first part. Algreatly teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141, 

As to claim 15, Algreatly discloses the control device of claim 14, wherein: the control device adjusts the position of the detection reference in a case that the detection unit does not detect the operation during a predetermined period from beginning a detection of the operation ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion). 

As to claim 16, Algreatly discloses the control device of claim 15, comprising a display control unit ([0027] FIG. 24 illustrates a device comprised of a 3D scanner, projector, CPU, and memory unit) configured to control the display mode of the second display based upon the positional relationship ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view). 

As to claim 17, Algreatly discloses the control device of claim 16, wherein: the display control unit changes the display mode of the second display in a case that the detection unit does not detect the operation during a predetermined period from beginning a detection of the operation ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion). 

 As to claim 18, Algreatly discloses the control device of claim 17, wherein: the display control unit changes the display mode of the second display so that the user perceives that a position of the first display relative to the user is changed ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view. ...Accordingly, the parts and parameters of the virtual screen are simultaneously changing when projected on surfaces to appear as one virtual screen relative to the point of view
Fig. 3 illustrates a case that the detection unit does not detect the operation of the scanner (or before the completion of the operation); Fig. 4 illustrates the result after operation completion, which will affect the user perception on all three displays as the three screens appear as one virtual screen relative to the point of view ). 
 
As to claim 19, Algreatly discloses the control device of claim 14, wherein: the display mode of the second display is at least one of a display position, size, a display image, luminance distribution and display density ([0037] FIGs. 3-4. With second display adjusted to a different display position). 

As to claim 20, Algreatly discloses the control device of claim 14, the position of the detection reference has a three dimensional area; and a part of the user or a member operated by the user that reaches to the three dimensional area is detected as the operation performed by the user ([0040] To create the feeling of a three-dimensional image floating-in-midair, the shape of the virtual screen is simultaneously altered with any change in the position of the point of view. Changing the position of the point of view may lead to changing the surfaces that the parts of the virtual screen are projected, measured by the head mounted projector's movement). 

As to claim 24, Algreatly discloses the control device operated by the driving method of the present claim as detailed in rejection of claim 14 above. 
Therefore claim 24 is rejected on the same grounds as claim 14

As to claim 25, Algreatly discloses a display device comprising the control device according to claim 14 (([0027] FIG. 24 illustrates a device comprised of ..., projector). 

As to claim 26, Algreatly discloses the control device of claim 14, comprising a processor and associated memory ([0027] FIG. 24 illustrates a device comprised of a 3D scanner, projector, CPU, and memory unit), wherein the processor is programmed to function as the acquisition unit and is configured to adjust the position of the detection reference based upon the ascertained positional relationship and the display mode ([0037] FIG. 3 illustrates adjusting the dimensions or shape of the first part 180, the second part 190, and the third part 200 of the virtual screen according to the positions of their surfaces relative to the point of view. FIG. 4 illustrates the first, second, and third parts forming one rectangular image of a virtual screen when they are seen from the point of view).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621